Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.4 REGISTRATION RIGHTS AGREEMENT dated as of , 2007 among CHINA HOLDINGS ACQUISITION CORP. and THE PERSONS NAMED HEREIN TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS Section 1.01. Defined Terms 1 Section 1.02. General Interpretive Principles 4 ARTICLE 2 REGISTRATION RIGHTS Section 2.01. Registrations on Form S-3 4 Section 2.02. Demand Registrations 5 Section 2.03. Incidental Registrations (Piggy-Back Registrations) 8 Section 2.04. Registration Procedures 9 Section 2.05. Underwritten Offerings 13 Section 2.06. No Inconsistent Agreements; Additional Rights 14 Section 2.07. Obligation to Suspend Distribution 14 Section 2.08. Registration Expenses 15 Section 2.09. Indemnification 15 Section 2.10. Rule 144 18 ARTICLE 3 MISCELLANEOUS Section 3.01. Term 18 Section 3.02. Notices 18 Section 3.03. Successors, Assigns and Transferees 19 Section 3.04. Governing Law; Service of Process; Consent to Jurisdiction 19 Section 3.05. Headings 20 Section 3.06. Severability 20 Section 3.07. Amendment; Waiver 20 Section 3.08. Counterparts 20 Section 3.09. Attorney-In-Fact 21 i REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this  Agreement ) is entered into as of the day of , 2007, by and among CHINA HOLDINGS ACQUISITION CORP., a Delaware corporation (the  Company ) and the Persons listed on Schedule I hereto (each, a  Founder ). WHEREAS, the Founders collectively beneficially own 2,875,000 shares (the  Initial Founders Shares ) (which includes 375,000 shares subject to forfeiture to the extent the over-allotment is not exercised) of the Companys common stock, par value $0.001 per share (the  Common Stock ), and 2,750,000 initial founders warrants, each to purchase one share of Common Stock (the  Initial Founders Warrants  and together with the Initial Founders Shares and the shares of Common Stock issuable upon exercise of the Initial Founders Warrants, the  Founders Securities ), all of which were acquired by private placement and are currently held of record by certain of the Founders; WHEREAS, the Founders may in certain circumstances and subject to certain transfer and other restrictions transfer (or cause to be transferred) to Permitted Transferees (as defined below) some or all of the Founders Securities; WHEREAS, the Founders and the Company desire to enter into this Agreement to provide the Founders with certain rights relating to the registration of the Founders Securities, and to provide for any Permitted Transferees who receive Founders Securities from time to time with the ability to accede to this agreement; NOW, THEREFORE, in consideration of the foregoing and the mutual promises, covenants and agreements of the parties hereto, and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE 1 DEFINITIONS Section 1.01. Defined Terms . As used in this Agreement, the following terms shall have the following meanings:  Adverse Disclosure  means public disclosure of material non-public information, which disclosure, in the good faith judgment of the chief executive officer or principal financial officer of the Company after consultation with counsel to the Company, (i) would be required to be made in any Registration Statement or prospectus in order for the applicable Registration Statement or prospectus not to contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements therein (in the case of any prospectus and any preliminary prospectus, in light of the circumstances under which they were made) not misleading, (ii) would not be required to be made at such time if the Registration Statement were not being filed and (iii) the Company has a bona fide business purpose for not publicly making it.  Agreement  has the meaning set forth in the preamble hereto. 1  business day  means any day, except a Saturday, Sunday or legal holiday on which the banking institutions in the City of New York are authorized or obligated by law or executive order to close.  Common Stock  has the meaning set forth in the recitals.  Company  has the meaning set forth in the preamble and shall include the Companys successors by merger, acquisition, reorganization or otherwise.  Demand Registration  has the meaning set forth in Section 2.02(a) .  Exchange Act  means the Securities Exchange Act of 1934, as amended, and any successor thereto, and any rules and regulations promulgated thereunder, all as the same shall be in effect from time to time.  Founder  has the meaning set forth in the preamble hereto.  holder  or  holders  means any holder or holders of Registrable Securities who is a party hereto or who otherwise agrees in writing to be bound by the provisions of this Agreement pursuant to Section 3.03.  Incidental Registration  has the meaning set forth in Section 2.03(a) .  Initial Business Combination  means the acquisition by the Company, through a merger, stock exchange, asset acquisition, reorganization or similar business combination or contractual arrangements, of one or more businesses or assets.  Loss  has the meaning set forth in Section 2.09(a) .  NASD  means the National Association of Securities Dealers, Inc.  Permitted Transferees  means (i) an entitys beneficiaries upon its liquidation, (ii) relatives and trusts for estate planning purposes, (iii) a person who becomes the transferee by virtue of the laws of descent and distribution upon death, (iv) a person who become the transferee pursuant to a qualified domestic relations order, (v) officers, directors and employees and persons affiliated with the Companys founders or (vi) a person who becomes the transferee by private sales with respect to up to 33% of the existing stockholders common stock made at or prior to the consummation of a business combination at prices no greater than the price at which the shares were originally purchased, in each case where the transferee agrees to the terms of the escrow agreement.  Person  shall be construed as broadly as possible and shall include an individual, corporation, association, partnership (including a limited liability partnership or a limited liability limited partnership), limited liability company, estate, trust, joint venture, unincorporated organization or a government or any department, agency or political subdivision thereof. 2  prospectus  means the prospectus included in any Registration Statement, all amendments and supplements to such prospectus and all material incorporated by reference in such prospectus.  Registrable Securities  means the Initial Founders Shares, the Initial Founders Warrants and the shares of Common Stock issuable upon exercise of the Initial Founders Warrants, in each case after their respective Release Dates; provided, however , that any of the foregoing securities shall cease to be Registrable Securities to the extent that (i) a Registration Statement with respect to their sale has been declared effective under the Securities Act and they have been sold, transferred, disposed of or exchanged pursuant to such Registration Statement, (ii) they have been otherwise transferred pursuant to Rule 144 under the Securities Act (or any similar rule or regulation then in force), new certificates for them not bearing a legend restricting transfer under the Securities Act shall have been delivered by the Company and they may be publicly resold without volume or method of sale restrictions without registration under the Securities Act or (iii) they have ceased to be outstanding. For purposes of this
